REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hill et al. US Patent No. 10,527,183 (Hill) in view of Woodford  US 2015/0240601 (Woodford).
Hill teaches pressure relief valves (30a, b, c) FIG 2;  tapped into flow lines (14) FIG 2 where when the pressure in the flow line (14) monitored by sensor (78) FIG 6 exceeds a predetermined threshold value, the controller system (71) FIG 6 will send a signal activating fluid feed line (46) FIG 2, which will flow fluid to port 38 FIG 3, activating piston 41, FIG 6 which will pierce the rupture disc 43 FIG 6. This will divert inlet flow 34 FIG 6. 
Applicant’s claim 1 differs from Hill because claim 1 requires that the valve close in response to the rupture disc being broke due to high pressure, which then sends a pressure signal. In Hill a pressure sensor detects the pressure increase, then activates a system that ruptures the rupture disc. Hill discusses the problems with using just a rupture disc and Hill may be seen as an advance over just using a rupture disc. Hill also does not teach the aspect of adding a corrosion inhibitor to a high pressure flow line.
Rupture discs that Applicant proposes are known, see citation of prior art below. 
Woodford teaches injecting corrosion inhibitors into separate flow lines, see [0095]. Woodford teaches a tool comprising first and second valves and a rupture disc upstream of the second valve. The disc may be configured to isolate at least the second valve member from inlet pressure until required.
Neither Hill or Woodford, either alone or in combination, teach or fairly suggest the method of adding corrosion inhibitors to high pressure flow lines, using a rupture disc whose rupturing triggers a rerouting of the corrosion inhibitor as required in claim 1.

US Patent No. 2,788,794 teaches safety devices for high pressure systems comprising burst diaphragms.
US Patent No. 4,085,764 teaches apparatus for protecting gas pressure system from over pressure using rupture disks. 
US Patent No. 6,131,599 teaches rupture disk controlled mechanically actuated pressure relieve valves where when a high pressure is sensed, the disk is mechanically broken.
US PG PUB 2018/0313459 teaches rupture discs.
US PG PUB 2017/0285668 teaches burst discs to prevent over-pressurize.
US Patent No. 5,583,490 teaches rupture disc apparatus

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674